Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/258,260 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al (U.S. Pub No. 2016/0357853 A1), and in view of Kostepen (U.S. Pub No. 2009/0265103 A1).

As per claim 1, Moore discloses a system comprising: 
an audio input; a transceiver (Par [0012] receiving a user’s voice input); and 

evaluate the query locally to provide initial local search results, in parallel, utilize the transceiver to concurrently evaluate the query using one or more remote digital assistants to receive historical and new search results, and merge the local results and the remote results to provide additional lazy load search results (par [0013, 0028, 0060-0061] local search results and parallel search result are combined and presented to the user who input the voice query).
Moore does not explicitly disclose vehicle. However, Kostepen discloses receive a voice query from a vehicle (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kostepen into the teachings of Moore in order to improve the vehicle searching system.     
  As per claim 2, Kostepen discloses the system of claim 1, wherein the processor is further programmed to: determine an identity of the vehicle occupant using one or more channels of user identity information; and provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant (Par [0035]). 




Claims 3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kostepen, and further in view of Sontag et al (U.S. Pub No. 2011/0047605 A1).
As per claim 3, Moor and Kostepen do not explicitly disclose the system of claim 2, wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users. 
However, Sontag discloses wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users (Par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kostepen in order to improve and protect information from remote location (Par [0003]).     

As per claim 8, Moor discloses a method comprising: 
receiving a voice query from a vehicle occupant via an in-vehicle microphone (Par [0012] receiving a user’s voice input); 

Moore does not explicitly disclose vehicle. However, Kostepen discloses receive a voice query from a vehicle (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kostepen into the teachings of Moore in order to improve the vehicle searching system.     
Moor discloses voice query but silent about microphone. However, Sontag discloses microphone (Par [0017]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kostepen into the teachings of Moore in order to improve and protect information from remote location (Par [0003]).     
As per claim 9, Kostepen discloses the method of claim 8, further comprising: determining an identity of the vehicle occupant using one or more channels of user identity information; and providing the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant (Par [0035]).As per claim 10, Moor and Kostepen do not explicitly disclose the method of claim 9, wherein the one or more channels of user identity information include one or more of: a voice identity channel configured 
However, Sontag discloses wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users (Par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kostepen in order to improve and protect information from remote location (Par [0003]).     

As per claim 15, Moor discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a voice query from a vehicle occupant via an in-vehicle microphone(Par [0012] receiving a user’s voice input); 
evaluating the query locally to provide initial search results; in parallel, utilizing a network connection to concurrently evaluate the query using one or more remote digital assistants to receive historical and new search results; and merging the initial results and the remote results to perform a lazy load of additional search results after the providing of the initial search results (par [0013, 0028, 0060-
Moore does not explicitly disclose vehicle. However, Kostepen discloses receive a voice query from a vehicle (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kostepen into the teachings of Moore in order to improve the vehicle searching system.     
Moor discloses voice query but silent about microphone. However, Sontag discloses microphone (Par [0017]).As per claim 16, Moor discloses the medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to: determine an identity of the vehicle occupant using one or more channels of user identity information; and provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant (Par [0035])As per claim 17, Moor and Kostepen do not explicitly disclose the medium of claim 16, wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of system users, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kostepen in order to improve and protect information from remote location (Par [0003]).     


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kostepen, and further in view of Shi et al (U.S. Pub No. 2008/0215563 A1).
As per claim 4, Moor discloses the system of claim 2, provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the vehicle occupant (Par [0060-0061]).
Moor and Kostepen do not explicitly disclose wherein the processor is further programmed to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant; and provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the vehicle occupant. 

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kostepen in order to improve the performance search (Par [0011]).     
As per claim 5, Moor discloses the system of claim 4, wherein the processor is further programmed to, responsive to the role of the vehicle occupant being inconclusively determined, indicate to the one or more remote digital assistants that the vehicle occupant is anonymous to receive historical and new search results for an anonymous user without identity information (Par [0060-0061]).




Claims 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kostepen, and Sontag et al, and further in view of Shi et al (U.S. Pub No. 2008/0215563 A1).
As per claim 11, Moor discloses the method of claim 9, further comprising: provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the vehicle occupant (Par [0060-0061]).
Moor and Kostepen do not explicitly disclose responsive to the identity of the vehicle occupant being inconclusively determined, determining a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kostepen and Sontag in order to improve the performance search (Par [0011]).     

As per claim 12. The method of claim 11, further comprising, responsive to the role of the vehicle occupant being inconclusively determined, indicating to the one or more remote digital assistants that the vehicle occupant is anonymous to receive historical and new search results for an anonymous user without identity information (Par [0060-0061]).
As per claim 18, Moor discloses the medium of claim 16, further comprising provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the vehicle occupant(Par [0060-0061]).
Moor and Kostepen do not explicitly disclose instructions that, when executed by the one or more processors, cause the one or more processors to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant.
However, Shi discloses instructions that, when executed by the one or more processors, cause the one or more processors to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant (Par [0025]).

As per claim 19, Shi discloses the medium of claim 18, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to the role of the vehicle occupant being inconclusively determined, indicate to the one or more remote digital assistants that the vehicle occupant is anonymous to receive historical and new search results for an anonymous user without identity information (Par [0060-0061])



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kostepen, and further in view of Coll et al (U.S. Pub No. 2017/0255627 A1).
As per claim 6, Moor and Kostepen do not explicitly disclose the system of claim 1, wherein the processor is further programmed to optimize the historical and new search results by utilizing a cloud-based search optimization. 
However, Coll discloses wherein the processor is further programmed to optimize the historical and new search results by utilizing a cloud-based search optimization (Par [0019]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kostepen in order to improve the performance search (Par [0011]).. 



Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kostepen, and Sontag et al, and further in view of Coll et al (U.S. Pub No. 2017/0255627 A1).
As per claim 13, Moor and Kostepen do not explicitly disclose the method of claim 8, further comprising optimizing the historical and new search results by utilizing a cloud-based search optimization. 
However, Coll discloses wherein the processor is further programmed to optimize the historical and new search results by utilizing a cloud-based search optimization (Par [0019]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kostepen in order to improve the performance search (Par [0011]).As per claim 14, Coll discloses The method of claim 13, wherein the cloud-based search optimization includes one or more of (i) natural language support; (ii) subjectivity; (iii) synonymy; (iv) homonymy; (v) term frequency; and (vi) relevance models (Par [0026]). As per claim 20, Moor and Kostepen do not explicitly disclose the medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to optimize the historical and new search results by utilizing a cloud-based search 
However, Coll discloses the historical and new search results by utilizing a cloud-based search optimization including one or more of (i) natural language support; (ii) subjectivity; (iii) synonymy; (iv) homonymy; (v) term frequency; and (vi) relevance models (Par [0019, 0026]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kostepen in order to improve the performance search (Par [0011]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

February 16, 2021

/THU N NGUYEN/Examiner, Art Unit 2154